Citation Nr: 1041173	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disorder (COPD).

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a disorder manifested 
by chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1983.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified via videoconference before the undersigned 
Veterans Law Judge in December 2007.  A copy of the hearing 
transcript has been made a part of the claims file.

In March 2008, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  A hearing loss disability was not manifest in service; 
hearing loss is not currently shown.

2.  A chronic respiratory disorder was not manifest in service; 
symptoms were not present until many years after separation; the 
current COPD is not related to service.

3.  An acquired psychiatric disorder was not manifest in service; 
a psychosis did not become manifest to a compensable degree 
within a year of separation; symptoms of a psychiatric disorder 
were not present until years after separation; and the current 
depression is not related to service.

4.  Hypertension was not manifest in service, or, to a 
compensable degree within a year of separation; symptoms were not 
present for many years after separation; and the current 
disability is not related to service.

5.  A disorder manifested by chest pain was not manifest in 
service; cardiovascular-renal disease did not become manifest to 
a compensable degree within a year of separation; symptoms were 
not present for many years after separation; and the current 
disability is not related to service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated 
by service, and incurrence or aggravation of an organic disease 
of the nervous system is not presumed.  38 U.S.C.A. §§ 337, 1101, 
1112, 1113, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  A respiratory disorder, to include COPD, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  An acquired psychiatric disorder, claimed as depression, was 
not incurred in or aggravated by service, and incurrence or 
aggravation of a psychosis is not presumed.  38 U.S.C.A. §§ 337, 
1101, 1112, 1113, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

4.  Hypertension was not incurred in or aggravated by service, 
and such incurrence or aggravation is not presumed.  38 U.S.C.A. 
§§ 337, 1101, 1112, 1113, 1131, 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 

5.  A disorder manifested by chest pain was not incurred in or 
aggravated by service, and incurrence or aggravation of 
cardiovascular-renal disease is not presumed.  38 U.S.C.A. 
§§ 337, 1101, 1112, 1113, 1131, 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 [one or other, or both only if appropriate] (West 
2002).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic disease of the 
nervous system, psychoses, and cardiovascular-renal disease, 
including hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing Loss

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).  

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Service treatment records reveal no complaint of or treatment for 
hearing or ear trouble.  On examination for enlistment in April 
1980, all systems were found to be clinically normal.  The 
following puretone thresholds were recorded: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
15
5
5
5
10

The service separation examination in July 1983 revealed normal 
clinical findings for the ears, including audio acuity.  Puretone 
thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
25
LEFT
20
15
15
30
15

The Veteran completed and signed a report of medical history 
stating that he had a history of hearing loss, but had no history 
of ear trouble.  

Thus, while the Veteran's audiometric results at discharge show a 
greater decibel loss than was shown at induction, those results 
do not constitute a hearing loss disability for VA purposes, as 
the auditory threshold in none of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, and as none 
of the auditory thresholds for the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater (at least three 
being necessary).  

When evaluated for the current claim in October 2009, puretone 
thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
25
LEFT
10
5
15
20
20

Speech recognition scores were 98 percent in the right ear and 96 
percent in the left.  The examiner specifically recognized and 
stated that these results do not constitute a hearing loss 
disability.  

The Board recognizes that the Court has held that the presence of 
a disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  
Hence, where the evidence does not support a finding of current 
disability upon which to predicate a grant of service connection, 
there can be no valid claim for that benefit.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  

The Board does not contest the Veteran's account of being exposed 
to loud sounds in service.  However, at separation, he did not, 
and currently does not, have a hearing loss disability as defined 
by VA regulations.  Moreover, even if true, his written statement 
that he was told that he had a slight hearing loss in his left 
ear in service does not address the matter of whether such 
hearing loss constitutes a disability for VA purposes, as it 
must.  

The Board notes in passing that "hearing loss [is not] a chronic 
disease entitled to any presumption of service connection under 
[. . .] 38 C.F.R. §§ 3.307(a)(3), 3.309(a)."  See Godfrey v. 
Derwinski, 2 Vet. App. 352, 354 (1992); Cromley v. Brown, 7 Vet. 
App. 376, 378 (1995).  Nevertheless, to the extent that 
sensorineural hearing loss may be considered an organic disease 
of the nervous system, as discussed above, no such organic 
disease became manifest to a compensable degree within a year of 
discharge, as sensorineural hearing loss is still governed by 
38 C.F.R. § 3.385.

Respiratory Disorder

Service treatment records reveal no complaint of, or treatment 
for, shortness of breath, or respiratory problems.  On 
examination for enlistment in April 1980, all systems were found 
to be clinically normal.  The service separation examination in 
July 1983 revealed normal clinical findings for the lungs.  A 
chest x-ray conducted at the Alameda Naval Air Station was found 
to be within normal limits.  A prominent right lateral fissure 
was noted, with no indication of acute cardiopulmonary disease.  

At separation, the Veteran completed and signed a report of 
medical history, specifically indicating that he had no history 
of "[s]hortness of breath."  He also reported that he had never 
had an illness other than those already noted, that he had never 
consulted or been treated by clinics, physicians, healers, or 
other practitioners within the prior 5 years for other than minor 
illnesses.  Therefore, no chronic respiratory disorder reflected 
in the service treatment records.

However, on the Veteran's July 2005 claim form, some 20 years 
after discharge, he reported that he was exposed to asbestos 
while aboard ship in 1981 and 1982.  In his August 2005 claim, he 
stated that he had scar tissue on his left lung, and that, on his 
separation examination, the ship's doctor told him that he was 
going to have problems with his left lung.  

In his notice of disagreement, the Veteran reported that he was 
treated for respiratory disease while in the service and after 
service.  He reported that the in-service x-ray showed a scar of 
the left lung.  At the hearing, he testified that, during 
service, he chipped paint, and removed asbestos from the lag and 
off the pipes.  He also testified that he used a respirator while 
performing these duties, and that there was a decontamination 
chamber used to pull the suits off.  

Thus, there is a clear difference in the evidence pertinent to 
service, including statements the Veteran made to health care 
providers at separation, and the Veteran's recent statements.  It 
is the Board's responsibility to evaluate the evidence and to 
assign each report or opinion its due probative weight.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, 
the Board is free to favor one medical opinion over another if 
the Board provides an adequate statement of reasons or bases.  
Id.; see also 38 U.S.C. § 7104(d)(1).

In weighing the conflicting statements provided by the Veteran at 
various times, the point in time in which the statement was made 
is important because a recounting of an event which is closer to 
the time it occurred is naturally less likely to be diluted by 
the shortcomings of human memory.  Thus, the contemporaneous 
nature of the statement of medical history at discharge is 
significant.  

Furthermore, because the Veteran was then seeking only medical 
care, it seems likely that he would report events carefully and 
accurately.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  

In contrast, when the Veteran recently presented his account, he 
was seeking VA benefits rather than medical treatment.  The Board 
is of course cognizant of possible self interest which any 
veteran has in promoting a claim for monetary benefits.  The 
Board may properly consider the personal interest a claimant has 
in his or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may 
affect the credibility of testimony).

The Board also notes that, unlike the Veteran's current 
assertions, the report of medical history at discharge is 
entirely consistent with the normal clinical findings at 
discharge.  This further bolsters the credibility of the 
statements contemporaneous to those findings.  

There is no question that the Veteran is competent to relate 
events as he remembers them.  Thus, his competency is not at 
issue with regard to recounting the events of service.  Rather, 
it is his credibility which the Board finds is lacking in the 
recent statements.  Simply put, the report of medical history at 
separation from service is more convincing than the Veteran's 
later statements made in support of a claim for monetary 
benefits.  

Also significant, after service, the Veteran filed a claim 
seeking service connection for a back disability in April 2001.  
At that time, he did not mention a respiratory disorder.  
Moreover, he was hospitalized in June 2001 and reported a two 
pack per day history of cigarette smoking, but denied any 
respiratory problems.  On examination, his lungs were normal.  In 
July 2005, he filed another claim seeking service connection for 
back problems and breathing problems.  During the pendency of the 
July 2005 claim, he filed another claim in August 2005 which 
included breathing problems.  

An August 2005 medical resident note reveals complaint of 
shortness of breath and chest pain increasing in severity and 
frequency over the "past year," dating the onset to more than 
two decades after service.  In a September 2005 primary care 
note, the Veteran was diagnosed with mild COPD, which was found 
to be related to tobacco use disorder.  A March 2006 chest x-ray 
showed a scar of the left lung and a diagnosis of mild COPD 
changes of the lungs, stable since prior x-ray, and with no acute 
air space opacities or pleural effusions.  It was noted that the 
Veteran was still smoking, and it was recommended that he stop 
smoking.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 
C.F.R. § 3.303(b).

While the Veteran now maintains that he experienced continuous 
symptomatology since service, under 38 C.F.R. § 3.303(b), 
demonstrating continuity of symptomatology requires notation in 
service.  Here, the Board has found the Veteran's account of such 
notation to be lacking in credibility.  Moreover, he did not seek 
treatment for such complaints until the current claim, more than 
two decades after separation.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that "[s]ymptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  However, the Veteran's 
assertions regarding experiencing such symptomatology are 
inconsistent with his actions, and are not credible.  

In so finding, the Board notes that the Veteran clearly 
demonstrated that he understood the process for obtaining VA 
disability benefits, and followed this procedure in 2001, when he 
felt he was entitled.  However, he did not mention breathing 
problems until July 2005, even while seeking benefits for other 
problems.  While he now maintains that he experienced continuous 
symptomatology since service, his silence regarding respiratory 
problems while speaking with respect to other problems is more 
convincing than his current assertions of continuous 
symptomatology.  

Finally, the Board notes that there is no medical opinion that 
purports to relate any respiratory disorder to service or to 
asbestos exposure.  The only medical opinion regarding the 
Veteran's respiratory problems links them to smoking.  

The Veteran clearly believes that his respiratory problems are 
related to service.  As a person without medical training, he can 
attest to factual matters of which he has first-hand knowledge, 
such as experiencing symptoms in service, reporting to sick call, 
being placed on limited duty, and undergoing physical therapy.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Lay evidence can also be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent to 
identify the medical condition (noting that sometimes the lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

In such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to whether 
the evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

In this case, establishing the etiology of COPD or other 
respiratory disorders is not a simple matter capable of lay 
observation.  Moreover, the Veteran's opinion regarding asbestos 
causation is essentially speculative, as he has pointed to no 
such exposure that was not controlled by use of breathing 
apparatus and decontamination procedures.  

In other words, the Veteran has testified that proper procedures 
for handling asbestos were followed.  He is essentially 
speculating that somehow these procedures were ineffective.  In 
addition, he has failed to address the significant matter of a 
long history of tobacco use, which a medical professional found 
to be significant.  Accordingly, the Board finds his opinion 
unpersuasive.

In sum, the Veteran's statements regarding experiencing 
respiratory symptoms in service and continuously after service 
are not credible.  His opinion regarding nexus to asbestos 
exposure is speculative, and is based substantially on his 
account of continuous symptomatology, which the Board has found 
to be lacking credibility.  His opinion is therefore equally 
lacking in credibility.  Therefore, service connection for a 
respiratory disorder is denied.

Acquired Psychiatric Disorder

Service treatment records reveal no complaint of, or treatment 
for, depression.  On examination for enlistment in April 1980, 
all systems were found to be clinically normal.  The service 
separation examination in July 1983 revealed normal clinical 
findings on psychiatric evaluation.  

The Veteran completed and signed a report of medical history 
stating that he had no history of depression or excessive worry, 
or nervous trouble of any sort.  He reported that he had never 
been treated for a mental condition, and had never had an illness 
other than those already noted, that he had never consulted or 
been treated by clinics, physicians, healers, or other 
practitioners within the prior 5 years for other than minor 
illnesses.  

Post service, in a May 1997 VA hospital discharge summary, it was 
noted that the Veteran had been seen in April 1997 with complaint 
of depression and some suicidal ideation.  It was noted that he 
had been drinking significant amounts of alcohol, and that he had 
a previous admission in 1989.  

In May 1999, the Veteran enrolled in a treatment program for 
alcohol abuse.  It was noted that he had just been released from 
an inpatient psychiatric unit with a diagnosis of depression.  A 
June 1999 nursing progress note reveals a history of depression.  
He was hospitalized in June 2001 for alcohol dependence.  At that 
time, he was noted to have a history of depression, but he denied 
depression at that time.  

At the hearing, the Veteran testified that he had experienced 
depression in service and that one of his superior officers had 
wanted to order an evaluation, saying that he had mood swings.   

As with the claimed respiratory disorder, the Veteran's statement 
of medical history at discharge directly conflicts with his 
current statements regarding experiencing symptoms of psychiatric 
disability in service.  He reported specifically that he had no 
history of depression or excessive worry, and now maintains that 
he experienced depression.  For the same reasons discussed above, 
the Board finds his recent statements lacking in credibility.  

The statements at discharge, to a medical professional, are more 
reliable than his recent statements made in the context of a 
disability claim.  Moreover, the statements at discharge are 
consistent with the normal clinical findings at discharge, 
whereas the recent statements are in conflict with those 
findings.  While the Veteran testified that a superior officer 
wanted to have him evaluated for mood swings, there is no such 
evaluation in the claims file, and the clinical findings at 
discharge were normal.

Regarding continuity of symptomatology, even conceding the 
earliest treatment asserted by the Veteran (1986, per his 
testimony), this is three years after discharge.  Further, he has 
never been diagnosed with a psychosis, and based on the evidence 
above, such did not become manifest to a compensable degree 
within a year of discharge.  

Moreover, while psychiatric symptoms were apparently manifest as 
early as the mid to late 1980's, the Veteran's actions, until 
quite recently, indicate that he did not believe that they were 
related to service.  Specifically, he filed a claim seeking 
service connection for a back disability in April 2001.  At that 
time, he did not mention depression as being service related.  In 
July 2005, he filed another claim seeking service connection for 
back problems and breathing problems.  He did not mention 
depression.  

During the pendency of the July 2005 claim, the Veteran filed the 
current claim, in August 2005, listing depression.  Clearly, he 
understood the process for filing a claim and availed himself of 
that process where he believed he was entitled.  The fact that he 
did not mention depression until the current claim, while 
mentioning other problems, indicates to the Board that he did not 
believe his depression was related to service.  

There is no medical opinion that relates any psychiatric disorder 
to service.  The Veteran's opinion is based on his account of 
experiencing symptoms in service and continuously after service.  
As the Board finds those assertions not to be credible, his 
opinion, based on such assertions, is equally lacking in 
credibility.  As such, the Board concludes that service 
connection for an acquired psychiatric disability is not in 
order.  

Hypertension

For VA rating purposes, 'hypertension' means that diastolic blood 
pressure is predominately 90 mm. or greater; 'isolated systolic 
hypertension' means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (2010).  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at least 
three different days. 

Service treatment records reveal no complaint of, or treatment 
for, hypertension.  On examination for enlistment in April 1980, 
all systems were found to be clinically normal.  The blood 
pressure recording is illegible; however, the blood pressure in a 
June 1982 treatment note recorded at the Naval Regional Medical 
Center in Japan was 104/62.  The service separation examination 
in July 1983 revealed normal clinical findings for the chest, 
heart, and vascular system.  Blood pressure was 110/80.  

The Veteran completed and signed a report of medical history 
stating that he had no history of high or low blood pressure.  He 
reported that he had never had an illness other than those 
already noted, that he had never consulted or been treated by 
clinics, physicians, healers, or other practitioners within the 
prior 5 years for other than minor illnesses.  

The Veteran filed a claim seeking service connection for a back 
disability in April 2001.  At that time, he did not mention 
hypertension.  He was hospitalized in June 2001 and denied having 
hypertension.  In July 2005, he filed another claim seeking 
service connection for back problems and breathing problems.  He 
did not mention hypertension.  During the pendency of the July 
2005 claim, he filed the current claim in August 2005 in which he 
noted hypertension.  

An August 2005 medical resident note reveals the examiner's 
notation of no hypertension; however, a February 2007 psychiatric 
review reveals that the Veteran had started blood pressure 
medications in 2005.  At the hearing, he testified that he was 
put on blood pressure medication in the 1980s but got off of it 
on his own advice.

To summarize the evidence, the Veteran clearly did not have 
hypertension in service or at separation, as his diastolic blood 
pressure was not predominately 90 mm. or greater; and his 
systolic blood pressure was not predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Moreover, 
his heart and vascular system were found to be clinically normal 
at discharge.  

Next, there are no readings within a year of discharge that would 
demonstrate hypertension to a compensable degree during that 
period.  To the extent that the Veteran now maintains that he had 
hypertension in service, for the same reasons discussed above, 
such assertion is not credible in light of his statement to the 
contrary at discharge.  

The statements at discharge, to a medical professional, are more 
reliable than his recent statements made in the context of a 
disability claim.  Moreover, the statements at discharge are 
consistent with the normal clinical findings at discharge, 
whereas the recent statements are in conflict with those 
findings.  

Regarding continuity of symptomatology, the Veteran's self-
serving testimony that he was put on hypertensive medication in 
the 1980's is unsupported by any treatment report, even though he 
testified that he would obtain and submit such reports, and it is 
in conflict with statements he apparently made to a February 2007 
psychiatric examiner to the effect that he was put on medication 
in 2005.  

As discussed above, statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care.  See Rucker, 10 Vet. App. at 73.  The Board 
finds the statement to the February 2007 examiner that he started 
blood pressure medications in 2005 to be more reliable than his 
testimony.  

In addition, the Veteran's assertions regarding experiencing such 
symptomatology are inconsistent with his actions, and are not 
credible.  In so finding, the Board notes that he demonstrated 
that he understood the process for obtaining VA disability 
benefits, and followed this procedure in 2001, when he felt he 
was entitled.  However, he did not mention hypertension until 
July 2005 (which roughly corresponds with the date he told the 
February 2007 examiner that he was put on medication), even while 
seeking benefits for other problems.  

While he now maintains that he experienced continuous 
symptomatology since service, his silence regarding hypertension 
while speaking with respect to other problems is more convincing 
than his current assertions of continuous symptomatology.  

Therefore, the Board concludes that the Veteran did not have 
hypertension in service or for many years after separation.  
There is no medical opinion that purports to link hypertension to 
service.  His opinion is based on reports of in-service 
symptomatology and post-service symptomatology that are not 
deemed to be credible.  Therefore his opinion is also not 
credible.  

The Veteran has also asserted an alternative theory of causation.  
On his notice of disagreement, he stated that he has hypertension 
as a result of worrying about what is going on with his health.  
At the hearing, he testified that his hypertension resulted from 
being stressed out about what was going on with his health, and 
nobody really trying to help him.  

Even conceding for the sake of discussion that this presents a 
claim for service connection on a secondary basis, the Veteran 
has no service-connected disabilities.  Moreover, there is no 
medical opinion that relates hypertension to worry, in service or 
after separation.  The etiology of hypertension is not a simple 
matter capable of lay observation.  His opinion is essentially 
speculative, and carries no probative weight.  

In sum, the Veteran's hypertension had its onset well after 
service, and is not etiologically related to service.  As such, 
service connection for hypertension is not in order.  

Chest Pain

Service treatment records reveal no complaint of or treatment for 
heart trouble or chest pains.  On examination for enlistment in 
April 1980, all systems were found to be clinically normal.  The 
service separation examination in July 1983 revealed normal 
clinical findings for the chest and heart.  A chest x-ray was 
found to be within normal limits.  A prominent right lateral 
fissure was noted, with no indication of acute cardiopulmonary 
disease.  

The Veteran completed and signed a report of medical history 
stating that he had no history of pain or pressure in the chest 
or heart trouble.  He reported that he had never had an illness 
other than those already noted, that he had never consulted or 
been treated by clinics, physicians, healers, or other 
practitioners within the prior 5 years for other than minor 
illnesses.  

Post service, in a May 1997 VA hospital discharge summary, it was 
noted that he had a previous admission in 1989.  At that time, 
the Veteran complained of atypical chest pain.  A visit to 
cardiology revealed no significant changes on a stress test.  

The Veteran filed a claim seeking service connection for a back 
disability in April 2001.  At that time, he did not mention a 
disability manifested by chest pain.  He was hospitalized in June 
2001 for alcohol dependence.  He denied having heart disease or 
heart murmurs.  On examination, his chest was normal.  

In July 2005, the Veteran filed another claim seeking service 
connection for back problems and breathing problems.  He did not 
mention chest pain.  During the pendency of the July 2005 claim, 
he filed the current claim in August 2005 in which he mentioned 
chest pain.  

An August 2005 medical resident note reveals complaint of 
shortness of breath and chest pain increasing in severity and 
frequency over the "past year."  The Veteran denied previous 
heart problems or previous cardiac evaluation.  A cardiac 
catheterization showed a 30 percent lesion of the 1st diagonal, 
which did not explain his complaints of chest pain.  In March 
2006 evaluation, no significant coronary artery disease was 
noted.  

A February 2007 emergency room note shows complaint of chest wall 
pain associated with exertion.  X-rays showed heart size within 
normal limits.  The diagnosis regarding the chest was 
musculoskeletal chest pain.  A February 2008 emergency room note 
reveals that the Veteran complained of chest pain.  The diagnosis 
was unstable angina, rule out myocardial infarction.  Following 
an EKG and x-ray, the diagnosis was chest pain, probable 
noncardiac.  

On his notice of disagreement, the Veteran stated he was having 
some chest pain in the service and the doctor told him it was 
probably indigestion.  At the hearing, he testified that he 
experienced chest pains in service.  

To summarize the evidence, the Veteran was not treated for chest 
pain in service and his heart and chest were normal at 
separation.  To the extent that he now maintains that he had 
chest pain in service, for the same reasons discussed above, such 
assertion is not credible in light of his statement to the 
contrary at discharge.  The statement at discharge, to a medical 
professional, is more reliable than his recent statements made in 
the context of a disability claim.  Moreover, the statement at 
discharge is consistent with the normal clinical findings at 
discharge, whereas the recent statements are in conflict with 
those findings.  

Regarding a current diagnosis, the clinical evidence appears to 
confirm a non cardiac disorder, i.e., musculoskeletal pain.  X-
rays, EKGs and stress testing have been normal.  While angina was 
preliminarily diagnosed in February 2008, it was ultimately 
diagnosed as probably noncardiac.  While the Veteran has 
speculated that he had a myocardial infarction, he testified that 
no health care provider has ever told him that.  Thus, as cardiac 
disease has been ruled out by clinical testing, the presumption 
relating to cardiovascular-renal disease is not applicable.  

Regarding continuity of symptomatology, the Veteran testified 
that he was first treated for chest pain in 2005.  However, other 
records suggest treatment as early as 1989.  In any event, this 
is well after his service separation.  Moreover, no clinician has 
ever purported to relate his atypical chest pain to service.  

The Veteran's opinion is speculative at best, and is primarily 
supported by his account of experiencing chest pain in service, 
which the Board has found lacking in credibility.  As such, his 
opinion based on that account is equally lacking in credibility.  
On this basis, the Board concludes that service connection for a 
disability manifested by chest pain is not in order.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010)) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2006 pre rating letter, the RO notified the Veteran of 
the evidence needed to substantiate his claims.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  He has substantiated his status as a 
Veteran.  He was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of his claims, in a separate March 2006 letter.

In response to the Board's remand, the Veteran received 
additional notice, at an updated address, in April 2008.  This 
notice was resent in September 2009 to a new address.  It does 
not appear that this letter was returned as undeliverable.  

Significantly, the Veteran has also demonstrated actual knowledge 
of the evidence necessary to substantiate his claims.  The Court 
has held that actual knowledge of the evidence needed to 
substantiate a claim is established by statements or actions by 
the claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

Given the Veteran's specific statements and testimony, and those 
of his representative, regarding symptomatology experienced in 
service and continuously after service with respect to hearing 
loss, a respiratory disorder, an acquired psychiatric disorder, 
hypertension, and a disorder manifested by chest pain, the Board 
finds that the Veteran has demonstrated actual knowledge of the 
information and evidence needed to establish service connection.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  He was afforded an additional 60 days at his hearing to 
submit records of private treatment for depression and 
hypertension, and to provide a diagnosis of a lung condition 
caused by asbestos.  

In addition, the Veteran was afforded a VA examination as to his 
claimed hearing loss.  This examination was adequate because it 
was performed by a medical professional based on a review of 
claims file, solicitation of history and symptomatology, and a 
thorough examination.  The resulting diagnosis and rationale were 
consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).

The Veteran has not been provided with a VA examination as to the 
etiology of his other claimed disabilities.  Under the VCAA, VA 
must provide an examination when there is competent evidence of a 
disability (or persistent or recurrent symptoms of a disability) 
that may be associated with an in-service event, injury, or 
disease, but there is insufficient information to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service, and the threshold for finding that the 
disability (or symptoms of a disability) may be associated with 
service is low.  McLendon, 20 Vet. App. at 83; Locklear v. 
Nicholson, 20 Vet. App. 410, 419 (2006).  

Here, no examination was required because, as discussed above, 
the Board has found the Veteran's assertions regarding the events 
of service and continuity of symptomatology after service to be 
lacking in credibility.  As the Board has concluded that there is 
no in-service event, injury, or disease that may be associated 
with a current respiratory disorder, psychiatric disorder, 
hypertension, or disorder manifested by chest pain, an 
examination and nexus opinion are not necessary.

Finally, this case involves a remand by the Board for evidentiary 
development.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, the RO substantially complied with the Board's 
remand instructions by obtaining outstanding outpatient treatment 
records from the VA Medical Centers in Little Rock, Arkansas, and 
Shreveport, Louisiana, by sending an appropriate VCAA notice 
letter to the Veteran's address of record, and by obtaining a 
current assessment of hearing acuity, with a nexus opinion 
contingent on a finding of a disability for VA purposes.  

As noted above, that examination was accompanied by a claims file 
review.  The examiner stated conclusively that the Veteran does 
not have a current hearing loss disability, and included 
audiometric testing results.  As there was no hearing loss 
disability, it became unnecessary to address whether such 
disability was related to diminished hearing or noise exposure in 
service.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) 
("substantial compliance" rather than "strict compliance" is 
required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 
146-47 (1999)).


ORDER

Service connection for a hearing loss disability is denied.

Service connection for a respiratory disorder, to include COPD, 
is denied.

Service connection for an acquired psychiatric disorder, claimed 
as depression, is denied.

Service connection for hypertension is denied.

Service connection for a disorder manifested by chest pain is 
denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


